                           IN THE UNITED STATES DISTRICT COUR1,
                          FOR THE NORTHERN DISTRICT OF GEORG'''.                    CLERKS OFFICE
                                                                                    c. - Gainesville
                                   GAINESVILLE DIVISION
                                                                                JAN   -4 2019
             UNITED STATES OF AMERICA,                                     JAMES N.
                                                                                    HATTEN,
                                                                           By:              Clerk
                                                                                       Deputy Clerk
                   V.                                 : CRIMINAL ACTION NO.
                                                      : 2:15-CR-26-2-RWS-JCF
             ELIO PENALOSA-DUARTE,

                   Defendant.

                                                ORDER

                   This matter is before the Court on the Report and Recommendation of

             Magistrate Judge J. Clay Fuller [Doc. No. 64]. No objections have been filed

             thereto. Having carefully reviewed the record and the Report and Recommendation,

             the Report and Recommendation [Doc. No. 64] is hereby approved and adopted as

             the opinion and order of this Court. As such, Defendant's Motion to Vacate [Doc.

             No. 63] is DISMISSED as time-barred, and a Certificate of Appealability is

             DENIED. The Clerk is DIRECTED to close the Civil Action, 2:18-CV-213.

                   SO ORDERED this 3.-aay of January, 2019.


                                                  RICHARD W. STORY
                                                  United States District Jud




AO 72A
(Rev.8/82)
